Order, Supreme Court, New York County (Walter B. Tolub, J.), entered November 6, 2006, which, to the extent appealed from as limited by the brief, denied that part of the motion of defendant Summit Security Services, Inc. (Summit) requesting that all issues in the case be adjudicated at a unified trial, unanimously affirmed, with costs.
On a prior appeal we upheld the motion court’s determina*288tion to adjudicate this case by means of a bifurcated trial, and, in so doing, rejected the contention that “the question of whether and to what extent losses would have been avoided by the use of a fire watch or equivalent safety equipment by one or more of the parties raises issues of liability and damages that are so interrelated and so pervasive as to necessitate a unitary trial” (292 AD2d 192, 193 [2002]). While three of the four consolidated actions have since settled, we are not persuaded that the motion court’s rationale for bifurcation (see id.) is no longer valid.
We have considered Summit’s remaining contention and find it unavailing. Concur—Saxe, J.P., Williams, Buckley, Catterson and Malone, JJ.